HUFSTEDLER, Circuit Judge
(dissenting in part):
I would not reverse the district court on Gebhard’s negligence claims, foi; those claims are not in issue on this appeal. The sole question briefed and argued orally before this court was jurisdiction for the unseaworthiness claim.1 The heart of Gebhard’s suit is his claim of unseaworthiness, and he has apparently decided to abandon whatever other causes of action he might have had. I am reluctant to address myself to questions not pressed by the parties. Moreover, Nacirema Operating Co. v. Johnson *1313(1969) 396 U.S. 212, 90 S.Ct. 347, 24 L.Ed.2d 371 has raised questions about the scope of section 740,2 questions that are not addressed in this court’s handling of the negligence claims. Consequently, I respectfully dissent from the court’s resolution of those claims.

. Gebhard’s brief states the “Question in the Case” as follows: “The question in this case is whether a longshoreman in the position of Marvin W. Gebhard may hold the ship in whose loading operation he was engaged upon a warranty of seaworthiness.” Appellees’ “Statement of Case” reads: “The sole question on appeal is whether Appellant has established jurisdiction of the District Court by showing that the shipowner may be held on a warranty of seaworthiness to Appellant.”


. See part III, note 5, of the opinion of the court.